

Exhibit 10.1

 


 
 


 
 


 
 


 
 


 
 


 
 
SECURITIES PURCHASE AGREEMENT
 
By and Between
 
THE AMACORE GROUP, INC.
 
and
 
VICIS CAPITAL MASTER FUND
 
 


 
 


 
 


 
 


 
 


 
 
September 30, 2008
 
 


 

 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 


 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), effective as of this 30th
day of September, 2008, is made by and between THE AMACORE GROUP, INC., a
Delaware corporation (the “Company”), and VICIS CAPITAL MASTER FUND (the
“Purchaser”), a series of the Vicis Capital Master Trust, a trust formed under
the laws of the Cayman Islands.
 
R E C I T A L S
 
WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to the Purchaser the following securities
(collectively, the “Securities”): (a) 400 shares (the “Acquired Shares”) of the
Company’s newly-designated Series I Convertible Preferred Stock, par value $.001
per share (the “Series I Preferred Stock”), with such terms, rights and
preferences as are set forth in the Certificate of Designation for the Series I
Preferred Stock set forth on Exhibit A attached hereto; and (b) a warrant to
purchase an aggregate of 45,000,000 shares of the Company’s Class A Common
Stock, par value $.001 per share (the “Class A Common Stock”), initially at an
exercise price of $0.375 per share in the form attached hereto as Exhibit B (the
“Warrant”).
 
NOW, THEREFORE,  the Company and the Purchaser hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF THE ACQUIRED SHARES
 
1.1           Purchase and Sale of the Acquired Shares.  Subject to the terms
and conditions hereof and in reliance on the representations and warranties
contained herein, or made pursuant hereto, the Company will issue and sell to
the Purchaser, and the Purchaser will purchase from the Company at the closing
of the transactions contemplated hereby (the “Closing”), the Securities for
$4,000,000 in cash (the “Purchase Price”).
 
1.2           Closing.  The Closing shall be deemed to have occurred at the
offices of Quarles & Brady, LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin
at 5:00 p.m. CDT on September 30, 2008 (the “Closing Date).
 
1.3           Closing Matters. As soon as reasonably practicable after Closing,
subject to the terms and conditions hereof, the Company will deliver to the
Purchaser certificates, registered in the name of the Purchaser, representing
the Acquired Shares and the Warrant.
 
1.4           Implementation of Series I Preferred Shareholders’ Rights to Elect
Directors.  Promptly after Closing, the Company shall amend its bylaws and take
such other action at any such time as necessary to implement the rights of
holders of Series I Preferred Stock to nominate and elect two (2) members of the
board of directors as set forth in the Certificate of Designation for the Series
I Preferred Stock beginning with the first meeting of the shareholders of the
Company following Closing.
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as follows:
 
2.1           Organization and Qualification.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has all requisite corporate power
and authority to carry on its business as now conducted.   The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company or its Subsidiaries (as defined below) or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Transaction Documents (as
hereinafter defined).
 
2.2           Subsidiaries.  The Company has seven subsidiaries: LBI Brokerage,
Inc., JRM Benefits Consulting, LLC, US Health Benefits Group, Inc., US Health
Plans, Inc., On The Phone, Inc., Zurvita, Inc. and Lifeguard Benefit Services,
Inc.  (each a “Subsidiary” and collectively, the “Subsidiaries”).
 
2.3           No Violation.  Neither the Company nor any Subsidiary is in
violation of: (a) any of the provisions of its certificate of incorporation,
bylaws or other organizational or charter documents; or (b) any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the
Company, except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect.
 
2.4           Capitalization.
 
(a)           As of the date hereof, the Company is currently authorized to
issue up to (i) 1,480 million shares of Common Stock, par value $.001 per share,
of which 155,910,526 shares are currently outstanding and 914,176,067 shares
have been reserved for issuance upon the exercise of all of the outstanding
options, warrants and other securities issued by the Company that are
convertible into Common Stock. All of such outstanding shares have been, or upon
issuance will be, validly issued, are fully paid and nonassessable; and (ii) 20
million shares of Preferred Stock, par value $.001 per share, of which 2588.6
shares are currently outstanding.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Except as disclosed herein or in the Company’s reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), prior to the date hereof (the “SEC Documents”):
 
(i)           no holder of shares of the Company’s capital stock has any
preemptive rights or any other similar rights or has been granted or holds any
liens or encumbrances suffered or permitted by the Company;
 
(ii)           there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or its Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or its
Subsidiary are or may become bound to issue additional shares of capital stock
of the Company or its Subsidiary or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or its Subsidiary;
 
(iii)           there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (as defined in Section 2.14 hereof) of the Company or
its Subsidiary or by which the Company or its Subsidiary are or may become
bound;
 
(iv)           there are no agreements or arrangements under which the Company
is obligated to register the sale of any of their securities under the
Securities Act of 1933, as amended, (the “Securities Act”);
 
(v)           there are no outstanding securities or instruments of the Company
that contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company;
 
(vi)           there are no securities or instruments containing antidilution or
similar provisions that will be triggered by the issuance of the Securities; and
 
(vii)           the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.
 
2.5           Issuance of the Acquired Shares.
 
(a)           The Acquired Shares and the Warrant to be issued hereunder are
duly authorized and, upon payment and issuance in accordance with the terms
hereof and thereof, shall be free from all taxes, Liens and charges with respect
to the issuance thereof. As of the Closing Date, the Company has authorized and
has reserved free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Class A Common
Stock equal to one hundred percent (100%) of the aggregate number of shares of
Class A Common Stock to effect the conversion of the Acquired Shares (the
“Conversion Shares”) and one hundred percent (100%) of the aggregate number of
shares of Class A Common Stock to effect the exercise of the Warrant (the
“Warrant Shares”).  All actions by the Board, the Company and its stockholders
necessary for the valid issuance of the Acquired Shares and the Warrant, and the
Conversion Shares and the Warrant Shares pursuant to the terms of the Series I
Preferred Stock and the Warrant, respectively, has been taken.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The Conversion Shares and Warrant Shares, when issued and paid for
upon conversion of the Acquired Shares and Warrant, respectively, will be
validly issued, fully paid and nonassessable and free from all taxes, Liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Class A Common Stock. Assuming the accuracy
of each of the representations and warranties set forth in Article III hereof,
the issuance by the Company to the Purchaser of the Acquired Shares and the
Warrant is exempt from registration under the Securities Act.
 
2.6           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement delivered
pursuant to Section 4.4(a) hereof, the Warrant, and each of the other agreements
or instruments entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Acquired Shares, the Warrant, the Conversion Shares
and the Warrant Shares in accordance with the terms hereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, and the issuance of the Acquired Shares and Warrant, have been duly
authorized by the board of directors of the Company (the “Board”), and no
further consent or authorization is required by the Company, the Board or its
stockholders. This Agreement and the other Transaction Documents of even date
herewith have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except (i) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies, or (ii) as any rights to indemnity or contribution
hereunder may be limited by federal and state securities laws and public policy
consideration.
 
2.7           Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Conversion Shares and Warrant Shares upon conversion of
the Acquired Shares or Warrant, as the case may be, in accordance therewith is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.
 
2.8           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance of the Conversion Shares and Warrant Shares) will not
(i) result in a violation of any articles or certificate of incorporation, any
certificate of designations, preferences and rights of any outstanding series of
preferred stock or bylaws of the Company or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected, except in the case of
clauses (ii) and (iii), for such breaches or defaults as would not be reasonably
expected to have a Material Adverse Effect.
 

 
 

--------------------------------------------------------------------------------

 

2.9           Governmental Consents. Except for the filing of a Form D with the
SEC and the registration of the Conversion Shares and Warrant Shares under the
Securities Act for resale by the Purchaser, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person (as hereinafter defined) in order for
it to execute, deliver or perform any of its obligations under or contemplated
by the Transaction Documents, in each case, in accordance with the terms hereof
or thereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain at or prior to the Closing pursuant to
the preceding sentence have been obtained or effected. The Company is unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the foregoing.
 
2.10           No General Solicitation.  Neither the Company, its Subsidiary,
nor any of their affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Securities.
 
2.11           No Integrated Offering. None of the Company, its Subsidiaries,
their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions.
 
2.12           Placement Agent’s Fees.  Except as set forth on Schedule 2.12, no
brokerage or finder’s fee or commission are or will be payable to any Person
with respect to the transactions contemplated by this Agreement based upon
arrangements made by the Company or any of its affiliates.  The Company agrees
that it shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by Purchaser) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold the Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any claim for any such fees
or commissions.
 
2.13           Litigation.  There is no material action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or its Subsidiaries, the
transactions contemplated by the Transaction Documents, the Class A Common Stock
or any of the Company’s respective current or former officers or directors in
their capacities as such. To the knowledge of the Company, there has not been
within the past two (2) years, and there is not pending, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Securities Act within the past two (2) years.
 

 
 

--------------------------------------------------------------------------------

 

2.14           Indebtedness and Other Contracts. Except as disclosed in the SEC
Documents, the Company (a) does not have any outstanding Indebtedness (as
defined below), (b) is not a party to any contract, agreement or instrument, the
violation of which, or default under, by any other party to such contract,
agreement or instrument would result in a Material Adverse Effect, (c) is not in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (d) is not a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement: (x) ”Indebtedness” of any Person means, without
duplication (i) all indebtedness for borrowed money, (ii) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business), (iii) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above; (y) ”Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; and (z) ”Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
2.15           Financial Information; SEC Documents.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Documents, and none of
such SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in such
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Purchaser that is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.
 

 
 

--------------------------------------------------------------------------------

 

2.16           Absence of Certain Changes. Except as disclosed in the SEC
Documents or on Schedule 2.16, since December 31, 2007, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiary. Since December 31,
2007, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $50,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $100,000. The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. After giving effect to the transactions
contemplated hereby to occur at the Closing, the Company will not be Insolvent
(as hereinafter defined). For purposes of this Agreement, “Insolvent” means
(i) the present fair saleable value of the Company’s assets is less than the
amount required to pay the Company’s total indebtedness, contingent or
otherwise, (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
2.17           Foreign Corrupt Practices.  Neither the Company nor any
Subsidiary, nor any director, officer, agent, employee or other Person acting on
behalf of the Company or a Subsidiary has, in the course of its actions (a) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 

 
 

--------------------------------------------------------------------------------

 

2.18           Transactions With Affiliates.  Except as set forth in the SEC
Documents or on Schedule 2.18, none of the officers, directors or employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
2.19           Insurance.   The Company and each Subsidiary is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and each such Subsidiary is
engaged.  The Company has not been refused any insurance coverage sought or
applied for and the Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.
 
2.20           Employee Relations.  Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
No Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No Executive
Officer of the Company, to the knowledge of the Company, is, or is now, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
2.21           Title.  Each of the Company and its Subsidiaries has good and
marketable title to all personal property owned by it which is material to their
respective business, in each case free and clear of all liens, encumbrances and
defects except such as are described in the SEC Documents or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company and its Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company.
 
2.22           Intellectual Property Rights.  The Company’s and its
Subsidiaries’ patents, trademarks, trade names, service marks copyrights, and
registrations and applications therefor, trade secrets and any other
intellectual property right (collectively, “Intellectual Property Rights”), are,
to the best of the Company’s knowledge, fully valid and are in full force and
effect.  The Company does not have any knowledge of any infringement by the
Company or any Subsidiary of Intellectual Property Rights of others. There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or a Subsidiary regarding its
Intellectual Property Rights that could have a Material Adverse Effect. The
Company is unaware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings. The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of its Intellectual Property Rights.
 

 
 

--------------------------------------------------------------------------------

 

2.23           Environmental Laws.  Each of Company and its Subsidiaries (a) is
in compliance with any and all Environmental Laws (as hereinafter defined),
(b) has received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) is
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (a), (b) and (c), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
2.24           Tax Matters.  Each of Company and its Subsidiaries (a) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (c) has set aside on its books
reasonably adequate provision for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where such failure would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
2.25           Sarbanes-Oxley Act. Except as set forth in Schedule 2.25, the
Company is in compliance with any and all requirements of the Sarbanes-Oxley Act
of 2002 that are effective as of the date hereof and applicable to it, and any
and all rules and regulations promulgated by the SEC thereunder that are
effective and applicable to it as of the date hereof, except where such
noncompliance would not have a Material Adverse Effect.
 
2.26           Investment Company Status.  The Company is not, and immediately
after receipt of payment for the Acquired Shares will not be, an “investment
company,” an “affiliated person” of, “promoter” for or “principal underwriter”
for, or an entity “controlled” by an “investment company,” within the meaning of
the Investment Company Act.
 

 
 

--------------------------------------------------------------------------------

 

2.27           Material Contracts.  Each contract of the Company that involves
expenditures or receipts in excess of $100,000 (each an “Applicable Contract”)
is in full force and effect and is valid and enforceable in accordance with its
terms. The Company is and has been in full compliance with all applicable terms
and requirements of each Applicable Contract and no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with or result in a violation or breach of, or give the
Company or any other entity the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Applicable Contract. The Company has not given or
received from any other entity any notice or other communication (whether oral
or written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any Applicable Contract.
 
2.28           Inventory.  All inventory of the Company consists of a quality
and quantity usable and salable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which have been or
will be written off or written down to net realizable value on the audited
consolidated balance sheet of the Company as of December 31, 2007.  The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.
 
2.29           Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Purchaser or its agents or counsel
with any information that constitutes or might constitute material, nonpublic
information that has not been disclosed in the SEC Documents. The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as of the date of
this Agreement as follows:
 
3.1           Organization.  the Purchaser is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
3.2           Authorization.  This Agreement has been duly authorized, validly
executed and delivered by the Purchaser and is a valid and binding agreement and
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Purchaser has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 

 
 

--------------------------------------------------------------------------------

 

3.3           Investment Investigation.  The Purchaser understands that no
Federal, state, local or foreign governmental body or regulatory authority has
made any finding or determination relating to the fairness of an investment in
the Acquired Shares and that no Federal, state, local or foreign governmental
body or regulatory authority has recommended or endorsed, or will recommend or
endorse, any investment in the Acquired Shares. The Purchaser, in making the
decision to purchase the Acquired Shares, has relied upon independent
investigation made by it and has not relied on any information or
representations made by third parties.
 
3.4           Accredited Investor.  The Purchaser is an “accredited investor” as
defined under Rule 501 of Regulation D promulgated under the Securities Act.
 
3.5           No Distribution.  The Purchaser is and will be acquiring the
Acquired Shares for its own account, and not with a view to any resale or
distribution of the Acquired Shares in whole or in part, in violation of the
Securities Act or any applicable securities laws.
 
3.6           Resale.  The parties intend that the offer and sale of the
Acquired Shares be exempt from registration under the Securities Act, by virtue
of Section 4(2) and/or Rule 506 of Regulation D promulgated under the Securities
Act. The Purchaser understands that the Acquired Shares purchased hereunder have
not been, and may never be, registered under the Securities Act and that the
Acquired Shares cannot be sold or transferred unless its is first registered
under the Securities Act and such state and other securities laws as may be
applicable or in the opinion of counsel for the Company an exemption from
registration under the Securities Act is available (and then the Acquired Shares
may be sold or transferred only in compliance with such exemption and all
applicable state and other securities laws).
 
3.7           Reliance.  The Purchaser understands that the Acquired Shares is
being offered and sold to it in reliance on specific provisions of Federal and
state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein for purposes of qualifying for
exemptions from registration under the Securities Act, and applicable state
securities laws.
 
ARTICLE IV
CONDITIONS TO CLOSING OF THE PURCHASER
 
The obligation of the Purchaser to purchase the Securities at the Closing is
subject to the fulfillment to the Purchaser’s satisfaction on or prior to the
Closing Date of each of the following conditions, any of which may be waived by
the Purchaser:
 
4.1           Representations and Warranties Correct.  The representations
and  warranties in Article II hereof shall be true and correct when made, and
shall be true and correct on the Closing Date with the same force and effect as
if they had been made on and as of the Closing Date.
 

 
 

--------------------------------------------------------------------------------

 

4.2           Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by the Company on or prior to
the Closing Date shall have been performed or complied with by the Company in
all material respects.
 
4.3           No Impediments.  Neither the Company nor any Purchaser shall be
subject to any order, decree or injunction of a court or administrative agency
of competent jurisdiction that prohibits the transactions contemplated hereby or
would impose any material limitation on the ability of such Purchaser to
exercise full rights of ownership of the Acquired Shares.  At the time of the
Closing, the purchase of the Acquired Shares to be purchased by the Purchaser
hereunder shall be legally permitted by all laws and regulations to which the
Purchaser and the Company are subject.
 
4.4           Other Agreements and Documents.  Company shall have executed and
delivered the following agreements and documents:
 
(a)           Certificates, registered in the name of the Purchaser,
representing the Acquired Shares and the Warrant in the form of Exhibit B
attached hereto.
 
(b)           The Registration Rights Agreement in the form of Exhibit C
attached hereto;
 
(c)           A certificate of good standing with respect to the Company from
the Secretary of State of Delaware;
 
(d)           The certificate of incorporation of the Company, as amended,
certified by the Secretary of State of Delaware;
 
(e)           A certificate of the Company’s Secretary, dated the Closing Date,
certifying (i) the fulfillment of the conditions specified in Sections 4.1 and
4.2 of this Agreement, (ii) the Board resolutions approving this Agreement and
the transactions contemplated hereby, (iii) the Company’s certificate of
incorporation, and (iv) other matters as the Purchaser shall reasonably request;
 
(f)           A written waiver, in form and substance satisfactory to the
Purchaser, from each person other than the Purchaser who has any of the
following rights:
 
(i)           any currently effective right of first refusal to acquire the
Acquired Shares; or
 
(ii)           any right to an anti-dilution adjustment of securities issued by
the Company that are held by such person that will be triggered as a result of
the issuance of the Acquired Shares;
 
(g)           All necessary consents or waivers, if any, from all parties to any
other material agreements to which the Company is a party or by which it is
bound immediately prior to the Closing in order that the transactions
contemplated hereby may be consummated and the business of the Company may be
conducted by the Company after the Closing without adversely affecting the
Company; and.
 

 
 

--------------------------------------------------------------------------------

 

4.5           Due Diligence Investigation.  No fact shall have been discovered,
whether or not reflected in the Schedules hereto, which in the Purchaser’s
determination would make the consummation of the transactions contemplated by
this Agreement not in the Purchaser’s best interests.
 
4.6           Certificate of Designations.  The Company shall have filed the
Certificate of Designation for the Series I Preferred Stock in form attached
hereto as Exhibit A,  with the Secretary of State of Delaware.
 
4.7           Implementation of Series I Preferred Stock Shareholders’ Right to
Elect Directors.  The Board of Directors of the Company shall have appointed two
(2) persons, who will be designated by the Purchaser, to fill the vacancies on
the Company’s Board of Directors; provided that, the Company shall not be
obligated to appoint a designee if (i) the nomination of such designee would
violate rules, regulations or other standards of the Commission or the Trading
Market, or (ii) the designee does not meet the Company’s written director
qualification standards.
 
ARTICLE V
CONDITIONS TO CLOSING OF THE COMPANY
 
The Company’s obligation to sell the Securities at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:
 
5.1           Representations.  The representations made by the Purchaser
pursuant to Article III hereof shall be true and correct when made and shall be
true and correct on the Closing Date.
 
5.2           No Impediments.  Neither the Company nor any Purchaser shall be
subject to any order, decree or injunction of a court or administrative agency
of competent jurisdiction that prohibits the transactions contemplated hereby or
would impose any material limitation on the ability of such Purchaser to
exercise full rights of ownership of the Acquired Shares.  At the time of the
Closing, the purchase of the Acquired Shares to be purchased by the Purchaser
hereunder shall be legally permitted by all laws and regulations to which the
Purchaser and the Company are subject.
 
5.3           Payment of Purchase Price.  The Company shall have received the
Purchase Price.
 
ARTICLE VI
INDEMNIFICATION
 
6.1           Indemnification by the Company.  The Company agrees to defend,
indemnify and hold harmless the Purchaser and shall reimburse the Purchaser for,
from and against each claim, loss, liability, cost and expense (including
without limitation, interest, penalties, costs of preparation and investigation,
and the reasonable fees, disbursements and expenses of attorneys, accountants
and other professional advisors) (collectively, “Losses”) directly or indirectly
relating to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to the Purchaser pursuant hereto.
 

 
 

--------------------------------------------------------------------------------

 

6.2           Indemnification by the Purchaser.  The Purchaser agrees to defend,
indemnify and hold harmless the Company and shall reimburse the Company for,
from and against all Losses directly or indirectly relating to, resulting from
or arising out of any untrue representation, misrepresentation, breach of
warranty or non-fulfillment of any covenant, agreement or other obligation of
the Purchaser contained herein or in any certificate, document or instrument
delivered to the Company pursuant hereto.
 
6.3           Procedure. The indemnified party shall promptly notify the
indemnifying party of any claim, demand, action or proceeding for which
indemnification will be sought under Sections 6.1 or 6.2 of this Agreement, and,
if such claim, demand, action or proceeding is a third party claim, demand,
action or proceeding, the indemnifying party will have the right at its expense
to assume the defense thereof using counsel reasonably acceptable to the
indemnified party.  The indemnified party shall have the right to participate,
at its own expense, with respect to any such third party claim, demand, action
or proceeding.  In connection with any such third party claim, demand, action or
proceeding, the Purchaser and the Company shall cooperate with each other and
provide each other with access to relevant books and records in their
possession.  No such third party claim, demand, action or proceeding shall be
settled without the prior written consent of the indemnified party, which shall
not be unreasonably withheld.  If a firm written offer is made to settle any
such third party claim, demand, action or proceeding and the indemnifying party
proposes to accept such settlement and the indemnified party refuses to consent
to such settlement, then: (i) the indemnifying party shall be excused from, and
the indemnified party shall be solely responsible for, all further defense of
such third party claim, demand, action or proceeding; and (ii) the maximum
liability of the indemnifying party relating to such third party claim, demand,
action or proceeding shall be the amount of the proposed settlement if the
amount thereafter recovered from the indemnified party on such third party
claim, demand, action or proceeding is greater than the amount of the proposed
settlement.
 
ARTICLE VII
MISCELLANEOUS
 
7.1           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New York
wherein the terms of this Agreement were negotiated, without regard to the
conflicts of laws thereof.
 
7.2           Survival.  Except as specifically provided herein, the
representations, warranties, covenants and agreements made herein shall survive
the Closing.
 
7.3           Amendment.  This Agreement may not be amended, discharged or
terminated (or any provision hereof waived) without the written consent of the
Company and the Purchaser.
 
7.4           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
and enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.  The Purchaser may assign its rights
hereunder, and the Company may not assign its rights or obligations hereunder
without the consent of the Purchaser or any of its successors, assigns, heirs,
executors and administrators.
 

 
 

--------------------------------------------------------------------------------

 

7.5           Entire Agreement.  This Agreement, the Transaction Documents and
the other documents delivered pursuant hereto and simultaneously herewith
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof.
 
7.6           Notices, etc.  All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered
either personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, addressed as follows:
 
(a) 
 if to the Company:
1511 North Westshore Blvd.
Tampa, Florida  34607
Attn: Chief Executive Officer
       
(b) 
if to a Purchaser:
 
Vicis Capital Master Fund
Tower 56, Suite 700
126 E. 56th Street, 7th Floor
New York, NY 10022
Attn: Shad Stastney


with a copy to:
 

 
Andrew D. Ketter, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

 
 
7.7           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any holder of any Acquired Shares upon any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy of such holder nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence, therein, or of or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any holder of any breach or default under this
Agreement, or any waiver on the part of any holder of any provisions or
conditions of this Agreement must be, made in writing and shall be effective
only to the extent specifically set forth in such writing.  All remedies, either
under this Agreement or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.
 

 
 

--------------------------------------------------------------------------------

 

7.8           Severability.  The invalidity of any provision or portion of a
provision of this Agreement shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision.  It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.
 
7.9           Expenses.  The Company shall bear its own expenses and legal fees
incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement and shall pay
all documentary stamp or similar taxes imposed by any authority upon the
transactions contemplated by this Agreement or any Transaction Document. The
Company shall pay all reasonable, documented third-party fees and expenses
incurred by the Purchaser in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
actual reasonable attorneys’ fees and expenses.
 
7.10           Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE STATE AND
COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  EACH OF THE PARTIES
TO THIS AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE
IN THE MANNER SPECIFIED IN SECTION 7.6 AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO
SERVICE OF PROCESS IN SUCH MANNER.
 
7.11           Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
7.12           Further Assurances.  The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
7.13           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Securities
Purchase Agreement, as of the day and year first above written.
 
 
 


 

 
COMPANY:
 
THE AMACORE GROUP, INC.




/s/ Jay Shafer                                      
Jay Shafer
President and Chief Executive Officer






PURCHASER:


VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC






/s/ Chris Phillips                                   
Chris Phillips
Managing Director

 
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


FORM OF CERTIFICATE OF DESIGNATION FOR THE SERIES I CONVERTIBLE PREFERRED STOCK


 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


FORM OF WARRANT


 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF REGISTRATION RIGHTS AGREEMENT






 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULES


 
 
Schedule 2.16 – Prior to an infusion of capital from Purchaser, the Company was
experiencing severe liquidity issues.


Schedule 2.18 – Jay Shafer, President and Chief Executive Officer loaned the
Company $500,000.    Each of Clark Marcus, Joe Crisafi and Jerry Katzman, M.D.,
recently entered into a Separation Agreement and Consulting Agreement with the
Company.


Schedule 2.25 – Due to recent resignations of certain directors, the Company may
not be full compliance with respect to requirements relating to having an audit
committee comprised of independent directors.








